Order entered August 12, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01144-CR

                           ERNEST EDWARD GAINES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F05-56570-S

                                            ORDER
       The trial court has notified this Court that new appellate counsel has been appointed for

Ernest Edward Gaines. Accordingly, we REINSTATE this appeal. Because the record has

already been filed in this appeal, we ORDER Gaines to file his brief by September 12, 2016; the

State to file its brief by October 12, 2016; and Gaines to file any reply brief by October 27, 2016.


                                                       /s/   ROBERT M. FILLMORE
                                                             JUSTICE